OPINION — AG -(1) THE JURISDICTION OF THE JUVENILE DIVISION OF THE DISTRICT COURT, COMANCHE COUNTY, OR ANY OTHER COUNTY WITHIN THE STATE, EXTENDS TO ANY DELINQUENT CHILD, CHILD IN NEED OF SUPERVISION, OR DEPENDENT AND NEGLECTED CHILD, WHO IS FOUND WITHIN THE RESPECTIVE COUNTY.  ONCE A CHILD IS PROPERLY WITHIN THE JURISDICTION AND CONTROL OF THE JUVENILE COURT, THAT COURT HAS THE AUTHORITY TO DEAL WITH SAID CHILD WITHIN THE PROVISIONS OF 10 O.S. 1971 1102 [10-1102] (2) ANY SPECIFIC PROBLEMS OF JUVENILES RESIDING ON THE BASE AT FORT SILL OR OTHER FEDERAL ENCLAVES, MUST BE DEALT WITH THROUGH THE COOPERATIVE EFFORTS OF STATE AUTHORITIES, THE U.S. ATTORNEY AND BASE COMMANDER OR RESPECTIVE FEDERAL AGENCY CONTROLLING SAID ENCLAVE.  (3) IN THE EVENT A JUVENILE VIOLATES FEDERAL LAW, THEN STATE AND FEDERAL JURISDICTION IS CONCURRENT AND ABSENT AN OVERRIDING FEDERAL INTEREST, CONGRESS HAS EXPRESSED ITS INTENTION THAT STATE JURISDICTION IS PARAMOUNT AND THAT SAID CHILD BE TRANSFERRED TO THE JURISDICTION OF STATE COURTS AS PROVIDED FOR IN 18 U.S.C.A. 5032